Citation Nr: 0014344	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  96-47 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from June 1979 to June 1982, 
and from August 1986 to July 1992.  The veteran also had 
unverified Army Reserve service from June 1982 to December 
1984.

The Board of Veterans' Appeals (Board) notes that it 
previously remanded this matter for further evidentiary 
development, and that the action requested in its remand has 
been accomplished to the extent possible.  As will be shown 
more fully below, while the veteran and his representative 
contend that the most recent Department of Veterans Affairs 
(VA) medical opinion is "tainted" and/or not responsive to 
the Board's remand, the Board does not agree with this 
contention and finds that this matter is now ready for 
appellate consideration.

The Board further notes that among the items set forth in the 
representative's brief of April 2000, is the request that the 
Board Member and Associate Counsel who authored the June 1998 
remand disqualify themselves, and that if they are not 
willing to do so, that a request for their disqualification 
be submitted to the Chairman of the Board for consideration 
of 38 C.F.R. § 19.12(c) (1999). 

More specifically, the representative essentially contends 
that by asking that the most recent VA examiner alternatively 
formulate an opinion based on an assumption as to certain 
facts the Board found to be demonstrated by the record, the 
Board improperly guided or "tainted" the examiner's 
ultimate opinion, and that this act demonstrated prejudicial 
disposition and a lack of impartiality.  The Board finds that 
in setting forth such an alternative hypothetical for 
consideration by the VA examiner, it was doing nothing more 
than carrying out the Board's mandate as the ultimate 
factfinder in resolving questions of continuity of 
symptomatology.  Savage v. Brown, 10 Vet. App. 488 (1998).  
The Board further notes that the Board is not permitted to 
delegate this responsibility and that findings with respect 
to issues of credibility are one of the Board's inherent 
functions.  Madden v. Gober, 125 F.3d 1477 (Fed.Cir. 1997).

As both the Board Member and Associate Counsel therefore 
determined that there was no basis for disqualification, 
pursuant to the representative's request, the case was 
referred to the Chairman for consideration under 38 C.F.R. 
§ 19.12(c).  In a letter directed to the veteran's 
representative, dated in May 2000, the Vice Chairman of the 
Board denied the representatives motion to disqualify, noting 
that the mere fact that a Board member issues a preliminary 
order seeking further development of the evidence does not 
indicate bias on his part within the meaning of 38 C.F.R. 
§ 19.12(c).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office (RO).

2.  A head injury was shown in service.

3.  The evidence submitted in support of the claim 
establishes a nexus between current disability associated 
with headaches and the head injury in service.


CONCLUSION OF LAW

Disability associated with headaches was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107(a) (West 1991 & Supp. 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The Board initially notes that certain medical opinions of 
record and the appellant's lay testimony concerning 
continuity of symptoms is sufficient to make his claim for 
service connection for headaches well grounded within the 
meaning of 38 C.F.R. § 5107(a).  

The Board further notes that while the veteran did receive 
treatment for headaches during his initial period of active 
service, the veteran has consistently indicated that whatever 
residual headaches he experienced arising from the first 
period of service resolved shortly after his initial 
separation in June 1982, and that he had been asymptomatic 
for several years prior to his reenlistment in the Navy in 
August 1986.  Consequently, the veteran primarily contends 
that any current disability associated with headaches is 
related to his head injury in service in July 1990. 

The Board also finds that the facts relevant to the issue on 
appeal have been developed to the extent possible and that 
the statutory obligation of the VA to assist the veteran in 
the development of his claim is satisfied.  38 U.S.C.A. 
§ 5107(a).  The Board does not agree with the 
representative's assertion that the September 1998 VA 
examination and opinions were "tainted" as a result of the 
Board's request for an alternative opinion based on an 
assumption as to certain facts the Board found to be 
demonstrated by the record, or were nonresponsive to the 
requests set forth in the June 1998 remand.  First, as was 
noted previously, the Board finds that the Board's request 
for an alternative opinion based on the Board's initial 
review of the record was squarely within the province of the 
Board's responsibility as the ultimate factfinder.  In 
addition, the Board finds that the examination results and 
opinions resulting therefrom, are reflective of a thorough 
examination based on a review of the entire record, and that 
there is no basis on this record to warrant a remand for a 
new examination.  The Board further notes that as to any 
issue involving the adequacy of an examination, when that 
examination reasonably complies with the directives of the 
Board's remand, the Board may not simply disregard the 
examination's results simply because the veteran's service 
representative does not approve of the conclusion reached by 
the examiner.

Service connection may be established for a disability 
resulting from disease or injury incurred or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.

The regulations further expressly provide that, for the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at that time as distinguished from merely isolated 
findings or diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1999).  Moreover, when all the evidence is 
assembled, the VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether the 
preponderance of the evidence is against the claim, in which 
case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Service medical records reflect that in December 1979, the 
veteran complained of headaches described as a steady, 
throbbing pain in the area of the forehead on the morning he 
sought treatment.  The objective findings were negative and 
the assessment was headaches.  He was then seen in February 
1981 for complaints of a sore throat for three days with "no 
headache."  On the report of medical history completed at 
the time of the veteran's original discharge examination in 
May 1982, he checked a block to indicate he had or previously 
had experienced severe and recurrent headaches.  Army 
examination in December 1984 did not reveal any relevant 
findings.

February 1986 enlistment examination for the veteran's second 
period of active service reflects that the veteran denied a 
history of frequent or severe headache.  The veteran was also 
examined in the beginning of February 1988 with complaints of 
headache among other symptoms.  Thereafter, there was one 
reported incident of head injury in July 1990.  The veteran 
indicated he struck his head on a piece of angle iron.  It 
was noted that there was no loss of consciousness associated 
with the injury.  Blood loss from a laceration of the right 
scalp was characterized as minimal.  Thereafter, there are no 
reports of complaints and/or treatment for headaches at any 
point through and including the veteran's final March 1992 
periodic service examination.  At the time of the periodic 
examination, the appellant provided no statements of medical 
history or current complaints indicating continuing or 
current headaches.  He specifically checked a block on his 
medical history form denying that he currently had or 
previously had severe and recurrent headaches.  The clinical 
examination was also negative for manifestations of head or 
neurological pathology.

There are no clinical records documenting a continuity of 
symptoms of headaches for several years post service.  VA 
head and neurological examination at the general medical 
examination in February 1993 was determined to reveal normal 
findings and there were no complaints of recurrent and severe 
headaches.  Private medical records for the period of October 
1993 to September 1995 also reflect no complaints and/or 
treatment for headaches.  A VA spine examination in December 
1994 noted a complaint of pain at the head, neck and 
trapezius muscles but no report of headaches.  A private 
medical memorandum from Dr. S., dated in September 1995, 
indicates that the veteran was seen for complaints of chronic 
intermittent low back pain without mention of any complaints 
and/or treatment for chronic headaches. 

The first post-service report of current headache claimed as 
causally related to an injury during the veteran's second 
period of active service in July 1990 is contained within the 
veteran's original claim for service connection for 
headaches, received in March 1996.

At the VA diseases/injuries examination in March 1996, the 
veteran provided a history of head trauma in the service in 
1990.  He further provided a history of chronic headaches 
that occurred in the frontal region, on top of the head and 
into the right parietal region.  These reportedly occurred 
approximately one time per week and had become more frequent 
in the previous one or two years.  The veteran also 
reportedly noticed a short-term memory loss since the head 
trauma and had been told by his wife that this memory problem 
had gotten worse.  The veteran had also noted a difficulty in 
understanding very technical information and complained of 
permanent numbness at the site of the head trauma.  
Subjective complaints were summarized as headache, short-term 
memory problem, limited cognitive problem related to 
technical information, and sensory loss of the scalp.  The 
diagnosis was status post head trauma (concussion); residual 
headaches; residual short-term memory problems; cognitive 
problem regarding technical material; scar; and sensory loss 
of the scalp.  

April 1996 VA memory examination revealed that except for 
attention/concentration, the veteran scored solidly in the 
average range.  Attention/concentration was found to be 
slightly below average.

Private medical records from Dr. S. from May and June 1996 
reflect that in May 1996, the veteran's complaints included 
headaches, and he reported a history of head injury while on 
board a ship in the Navy in July 1990.  The assessment was 
left retroocular pain which might be a migraine variant, rule 
out increased intraocular pressure.  In June 1996, it was 
noted that the veteran had a history of chronic headaches for 
the previous five to six years, more frequently recently, and 
usually taken care of with aspirin.  The headaches were noted 
to be distributed frontal to vertex, with no palpable 
component, and worse with bright car lights at night.  It was 
indicated to occur on both sides, and did not cause nausea or 
vision changes.  A history of previous trauma when he walked 
into angle iron during service was noted.  The assessment was 
chronic headaches, apparently post-traumatic, with some mixed 
vascular tension features.  Dr. S. further commented that he 
doubted that there was something occult such as a tumor, 
since the onset clearly dated to the blunt head trauma 
suffered in the Navy as noted above.  The physician further 
commented that magnetic resonance imaging (MRI) should be 
considered to rule out chronic subdural depending on the 
frequency of the need for medication. 

A June 1996 private medical memorandum from Dr. S. reflects 
that the doctor or one of his partners had been seeing the 
veteran since October 1973, and that the veteran clearly 
related the onset of his mixed vascular tension headache 
presentation to the injury he suffered in July 1990.  The 
veteran reported intermittent headaches since that time which 
had become more frequent and intense in the previous year.  
He had not sought treatment earlier since aspirin had usually 
alleviated the problem.  The headaches were located in the 
frontal area of the head and radiated to the vertex of the 
scalp.  They were also more recently one-sided and were worse 
with bright car lights at night.  At the time of the original 
incident, there was no loss of consciousness, although the 
veteran reported a 30-minute period of retrograde amnesia.  
It was the doctor's opinion that the veteran exhibited a 
picture of mixed vascular tension headaches which were post-
traumatic, by history.  Dr. S. further commented that a brain 
scan could be considered to rule out a chronic subdural 
hematoma, but that current neurological examination was 
benign.  In October 1996, Dr. S. indicated he had a copy of 
the veteran's service medical records and these would not 
occasion any change in his statement of June 1996.  

At the veteran's personal hearing in March 1997, the veteran 
testified that during his first period of active service, he 
was told that he was suffering from tension headaches 
(transcript (T.) at pp. 2-3).  Within a year of the veteran's 
discharge from his first period of active service in 1982, 
his headaches went away (T. at p. 3).  The veteran's basic 
contention involved a head injury to the scalp that occurred 
in July 1990 (T. at p. 3).  The injury caused a laceration to 
the scalp that did not require stitches, some antiseptic was 
applied, and the veteran was given a gauze bandage to hold on 
it (T. at pp. 3-4).  Thereafter, the veteran experienced 
intermittent headaches that would last an average of two 
hours and would go away with aspirin (T. at p. 4).  

Following his separation from service, the veteran 
experienced headaches at the rate of once a month for which 
he continued to take aspirin (T. at p. 5).  Following the 
initial injury, the veteran reported that he had headaches at 
the rate of once a month, and that on at least one occasion, 
he was given Tylenol by a corpsman (T. at pp. 5-6).  At the 
time of his final separation examination, he mentioned his 
history of headaches to the examining physician, who 
indicated that it was probably stress related (T. at p. 7-8).  
Apparently, Dr. S. informed the veteran that it was possible 
that his headaches were caused by his in-service injury, but 
that he could not be sure without an in-depth examination, to 
include a computed tomography (CT) scan (T. at p. 8).  The 
veteran indicated that his headaches after his injury were 
worse than those he experienced before the injury (T. at p. 
10).  

Statements received in March 1998 include a statement from K. 
P. which noted that the veteran and his family lived in K. 
P.'s home for about a year after discharge from the service, 
and that during this time, the veteran had intermittent 
headaches which caused the veteran to retreat to his bedroom 
for several hours at a time.  A statement from the veteran's 
mother reflects that the veteran did not suffer from 
headaches prior to the service, and that she recalled getting 
the veteran medicine for his headaches on several occasions.  
A long-time acquaintance of the veteran, T. M., indicated 
that in many conversations with the veteran since his 
discharge from the service, the veteran had stated that he 
either had a headache or had problems with headaches.  A 
friend and former co-worker, W. A., indicated that he had 
known the veteran since 1994, and that the veteran had often 
complained about headaches.

At the veteran's hearing before a traveling member of the 
Board in March 1998, the veteran testified that the headaches 
he experienced during his first period of active service 
ended shortly after the conclusion of his first enlistment 
(T. at p. 4).  Thereafter, he never had problems with 
headaches again until a head injury during his second period 
of active service, after which he experienced headaches at 
the rate of once a month (T. at p. 4).  Approximately three 
or four years after the service, he noticed that his 
headaches were not going away, and a doctor told him that his 
headaches could possibly be related to his head injury during 
service (T. at p. 6).  The veteran again described his head 
injury, noting that he sustained an initial laceration and 
headache towards the front of his head and intermittent 
headaches in the same pattern thereafter (T. at pp. 7-10).  
During service, he treated with a corpsman on three or four 
occasions, and after separation, he did not discuss this 
problem with a physician until approximately 1995 (T. at p. 
10).  

Additional medical records from Dr. S. for the period of May 
to November 1998 reflect that in May 1998, the veteran called 
to indicate that the medications were working for his back 
and headaches.  In August 1998, his history of trauma in 1990 
was again noted and he complained of frontal headaches every 
two weeks.  The assessment was chronic headache disorder.  In 
November 1998, the complaints included chronic headaches with 
increased frequency.  This condition was reportedly helped by 
Fiorinal.

VA neurological examination in September 1998 revealed that 
the veteran reported a history of diffuse steady mild 
headaches since childhood, perhaps every six months, which 
had usually been relieved by aspirin.  The veteran further 
reported that since his head injury in service in July 1990, 
he had had severe throbbing headaches which he graded a 5 out 
of 10, 10 being the most severe.  He rated the previous 
headaches since childhood at 1 or 2.  The veteran indicated 
that in 1993, he began to have more frequent headaches, 
approximately one per week, and that the severity had 
increased to 7.  It had only been in the last two years that 
he had an 8 or 9, and within the previous two months, he 
reported having to stay in bed as a result of these headaches 
for several days.  Headaches since 1990 were described as 
throbbing and located in the bi-frontal temporal regions, 
maximum on the right.  More recent headaches in the previous 
two years have been occurring at the rate of once a week, but 
the worst ones that have caused him to stay in bed had only 
occurred within the previous two months.  The headaches would 
generally last a day or two and were associated with some 
nausea and photophobia, although the veteran admitted that he 
also had photophobia not specifically related to headache.  
The veteran reported taking Fiorinal for his headaches which 
provided fairly good relief.  

Neurological examination revealed that the veteran admitted 
to some tingling over the medial thighs over the previous 
four years, and that in the previous 6 months, he had 
experienced some slurring of words or mistaken word 
substitutions at the rate of once or twice a week.  Cranial 
nerves, gait and station, motor, cerebellar, reflexes, 
sensory, and vascular examination revealed negative findings.  
The impression was probable post-concussive headaches for as 
many as three years post injury, subsequent headaches likely 
to be migrainous in nature and not having any relationship to 
his post-concussive headaches, and rule out chronic bilateral 
subdural hematomas, with the recommendation that the veteran 
undergo a brain scan.  The examiner commented that the 
veteran needed a brain scan to clear him from possible 
bilateral subdural hematomas or other direct causes of his 
headache condition.  Assuming that the results were normal, 
the examiner believed that his headaches might have been 
post-concussive in nature for a while, but that subsequent 
headaches which had worsened over the years were certainly 
not post-concussive in nature and more likely migrainous.  
The examiner further commented that the natural history of 
post-concussive headaches was not that they worsened with 
time, but that they go away gradually over a period of as 
many as three years.

In a September 1998 addendum to the September 1998 VA 
neurological examination report, the examiner indicated that 
of additional note from the review of the veteran's records 
was that the head injury of July 1990 was documented and 
discussed in his medical records at that time.  Also noted by 
the examiner was the fact that the veteran had been seen in 
December 1988 with complaints of a headache, among other 
symptoms, thus indicating that his headache disorder could 
not have been totally asymptomatic between 1982 and 
approximately 1993.  In an additional addendum to the 
September 1998 reported in November 1998, the examiner noted 
the results of the veteran's head MRI, commenting that the 
results effectively ruled out chronic bilateral subdural 
hematomas as a cause of his headaches.  The examiner 
concluded that his opinion was thus, as previously expressed, 
in his original note of September 1998.


II.  Analysis

At the time of the Board's remand in June 1998, the Board 
determined that the evidence that was then of record was 
unclear as to the existence of any relationship between any 
current diagnosis of a headache disorder and the head injury 
the veteran sustained in service in July 1990.  More 
specifically, a March 1996 VA examiner diagnosed status post 
head trauma (concussion) and residual headaches without 
specifically linking any current headache disorder to the 
head injury in service, and while the veteran's private 
physician, Dr. S., diagnosed mixed vascular tension headaches 
which were probably post-traumatic in nature, Dr. S. had not 
yet ruled out other possible etiologies for the veteran's 
headaches.  Thus, the Board determined that additional 
medical development was warranted.  This additional 
development was further necessitated by the lack of evidence 
of chronicity of symptoms during service or continuity of 
symptomatology following the veteran's discharge from 
service.

Following the Board's remand, the RO received additional 
treatment records from Dr. S. and the veteran underwent 
additional September 1998 VA neurological examination.  With 
respect to the September 1998 VA neurological examination, 
the examiner concluded that the veteran's headaches might 
have been post-concussive in nature for a while, but that 
subsequent headaches which had worsened over the years were 
certainly not post-concussive in nature and more likely 
migrainous.  The examiner further commented that the natural 
history of post-concussive headaches was not that they 
worsened with time, but that they go away gradually over a 
period of as many as three years.  As the results of a MRI 
ruled out bilateral subdural hematomas, the VA examiner 
determined that there was no need to modify his opinions in 
an addendum dated in November 1998.  As for the additional 
records received from Dr. S., most importantly, they include 
a June 1996 assessment wherein Dr. S. again identifies the 
veteran's disability as chronic headaches, apparently post-
traumatic, with some mixed vascular tension features, and 
goes on to state that the onset of the disorder "clearly 
dates to the blunt head trauma suffered in the Navy, as 
above."

With respect to the September 1998 VA neurological examiner's 
opinion that any concussive headache disorder would have 
resolved within not more than three years after the head 
injury of July 1990, on its face, this opinion seems to be 
contradicted by the earlier VA examiner, who diagnosed 
residual post-concussive headaches as of March 1996, almost 
six years after the veteran's in-service head injury.  Thus, 
while the earlier March 1996 opinion does not specifically 
relate current headache disability to the head injury in 
service, the September 1998 examiner had an opportunity to 
explain the apparent discrepancy between his opinion and that 
of the earlier examiner, and chose not to do so.  The Board 
finds that this discrepancy detracts from the probative value 
of the September 1998 examiner's opinion that current 
disability associated with headaches can not be related to 
the original head trauma in service.

On the other hand, the Board finds that Dr. S. had opined 
that the veteran's chronic headaches were post-traumatic in 
nature and in the additional June 1996 progress record that 
was not available at the time of the Board's remand, 
specifically asserts in his assessment that the onset of the 
veteran's headache disorder clearly dated to the blunt head 
trauma the veteran suffered in the service.

Hence, giving the veteran the benefit of the doubt, the Board 
further finds that a headache disorder was incurred in 
service and that it continued thereafter, that there is 
competent evidence that the veteran currently has this 
disability, and that service connection for this disability 
is warranted.  38 U.S.C.A. § 5107.


ORDER

The claim for service connection for headaches is granted.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

